Title: To George Washington from Patrick Miller, 2 February 1793
From: Miller, Patrick
To: Washington, George



Sir
Dalswinton near Dumfries North Britain 2nd Febry 1793

I have requested Mr Swift of Alexandria to deliver this letter and to present you in my name a small Essay on Naval Architecture, of which I have to beg your Acceptance as a Mark of Respect from a warm Admirer of your Character.
A particular cast of Mind has led me to make numberless Experiments for the Improvement of Artillery and of Naval Architecture, fondly hoping that from a Combination of both I would be enabled to establish a System highly beneficial to Mankind. My Ideas on the first Branch gave rise to the Gun named a Carronade. Since its appearance I have made many experiments to improve the Principles of this Gun, and I know that for some years I have been in possession of a System of Artillery greatly superiour to any now in use.
Not however perceiving by what means I can make it useful to Mankind I do not intend that my Discoverys should be applyed to the purposes of ambition and unjust Conquests.
Sometimes I have thought that the Power of my Artillery might be usefully & conscientiously used in America to defend

industrious innocent Men from the Depredations and Crueltys of savage Neighbours.
Whatever are my Doubts and Scruples in regard to Artillery I have had none as to improvements in Naval Architecture—As the Essay which Mr Swift will have the honor to deliver was intended for the benefit of Society in general—a Copy was delivered to the Ambassador of every Maritime State at the Court of Britain, on the express condition that it should be transmitted to his Sovereign—Believing that no Country on the Globe could be more benefited by improvements in this Branch than America I wrote to Mr Adams the American Minister at London on the Subject in April 1787, desiring him to transmit the Copy delivered to him to Congress. I have his Answer assuring me that it would be transmitted to Congress by the first opportunity. Having discovered a great improvement in working my Water Wheel by means of a Capston I communicated in November 1787 the Result of my Experiments to the different Ambassadors. To Mr Adams I sent a Copy desiring it might be transmitted to Congress and deposited with the Essay.
By his Answer he assured me it would be done—I have never yet heard from him since, or received any intimation that Congress had accepted in good part these Testimonys of my Inclination to promote the Prosperity of their States.
Since the 1787 I have built different Vessells on new principles and have ascertained two Facts of great importance to Mankind. At first I thought the triple Vessell best adapted to the Invention of the Wheel, but I afterwards found that a double Vessell could be moved in Calms and against light winds with a considerable velocity, and consequently preferable to the triple Vessell on Account of Strength. On this principle I am able to demonstrate that a Ship can be built to sail as fast & work as well as a Ship of the present Construction, and of a Force as superiour to that of a First Rate Ship of War, as the First Rate is to a Frigate—The next Fact is that I have shown that a Vessell can be impelled by Steam; so as to move through the Water when smooth and no wind at the rate of eight miles in an hour. This is of infinite importance on all great Rivers where fuel can be obtained on easy terms; and it is highly probable that by future improvements in the application of the impelling power a greater velocity in the motion of the Vessell will be obtained. Nothing but Age with the

Habits and Tolerations of some Members of my family could prevent my settling in America. To be considered by Congress as a Citizen of their States would be to me a high Gratification—It would in some measure unite me to a System which I love and admire. I have the honor to be with the highest Respect and Esteem Sir Your most obedient and most humble Servant

P. Miller

